Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.,
PER CURIAM:
Kevin Snodgrass, Jr., appeals the district court’s orders (1) dismissing this 42 U.S.C. § 1988 (2012) action without prejudice for failure to comply with a court order; and (2) denying his motions for reconsideration and appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Snodgrass v. Clark, No. 7:14-cv-00257-GEC (W.D.Va. July 1 & Aug. 11, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.